                                                                                                        FILED
                                                                                                  February 26, 2021
                                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                                 WESTERN DISTRICT OF TEXAS
                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                                                                                                           JU
                                                                                             BY: ________________________________
                                                                                                                     DEPUTY
                                     SAN ANTONIO DIVISION


    FERNANDO JOAO FUTI,                                     §
    A# 203 628 451,                                         §
                                                            §
                            Petitioner,                     §
                                                            §
    v.                                                      §                 SA-20-CV-01069-OLG
                                                            §
    MONTY WILKINSON, Acting United                          §
    States Attorney General; ALEJANDRO                      §
    MAYORKAS, Secretary, United States                      §
                                                            §
    Department of Homeland Security; JOSE                   §
    M. CORREA SR., Field Operations                         §
    Director, United States Immigration and                 §
    Customs Enforcement, Office of Detention                §
    and Removal Operations; and RAY                         §
    CASTRO, Warden, South Texas Ice                         §
    Processing Center,1                                     §
                                                            §
                                                            §
                            Respondents.                    §


                                          ORDER OF DISMISSAL

         Before the Court is Petitioner Fernando Joao Futi’s (“Futi”) pro se 28 U.S.C. § 2241

Amended Petition for Writ of Habeas Corpus and Respondents’ Response and Motion for

Summary Judgment. (ECF Nos. 15, 24). Upon review, the Court orders Futi’s Amended Petition

and Respondents’ Response and Motion for Summary Judgment DISMISSED WITHOUT

PREJUDICE AS MOOT. (ECF Nos. 15, 24). The Court also orders Futi’s Amended Petition

DISMISSED WITHOUT PREJUDICE FOR WANT OF PROSECUTION. (ECF No. 24).




1
  Rule 25(d) of the Federal Rules of Civil Procedure allows for the automatic substitution of an official’s successor
for an official sued in his official capacity. FED. R. CIV. P. 25(d). Alejandro Mayorkas is now the Secretary of the
United States Department of Homeland Security. Accordingly, the Clerk of Court is directed to change the style of
the case to reflect this change as set out in the style of this Order.
                                              ANALYSIS

                               Dismissal Without Prejudice as Moot

       “Article III of the Constitution limits federal ‘Judicial Power,’ to ‘Cases’ and

‘Controversies.’” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395 (1980). A case

becomes moot, depriving the Court of power, “when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. at 396 (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)). A party must continue to have a personal stake in the

outcome of the lawsuit. Spencer v. Kemna, 523 U.S. 1, 7 (1998). In other words, a party seeking

relief must have suffered, or be threatened with, an actual injury that is likely to be redressed by a

favorable judicial decision. Id. In the absence of an actual injury that is likely to be redressed by a

favorable judicial decision, the matter becomes moot and subject to dismissal. See Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990).

       In his original and Amended Petitions, Futi requested that he be released from detention.

(ECF Nos. 1, 24). Using the Immigration and Customs Enforcement (“ICE”) “Online Detainee

Locator System,” operated by the Department of Homeland Security, the Court has determined

Futi is no longer detained by ICE. https://locator.ice.gov/odls/#/results. (last visited Mar. 1, 2021).

The locator system returned “zero (0) matching records” in response to a search using both Futi’s

“A–Number” and country of origin and his name and country of origin. Id. Because he is no longer

detained, the relief he seeks is no longer available. In other words, the Court can no longer redress

his alleged injury with a favorable judicial decision, rendering his Amended Petition moot and

subject to dismissal. See Spencer, 523 U.S. at 7.




                                                    2
                       Dismissal Without Prejudice for Want of Prosecution

         Upon initial review, the Court found Futi failed to sign his original Petition. (ECF No. 1).

Accordingly, on October 29, 2020, the Court ordered the Clerk of Court to return the original

Petition to Futi and ordered Futi to sign it and return it to the Clerk of Court immediately.

(ECF No. 16); see Bergeron v. Unknown Deputy Clerk, No. C19-874 BJR, 2019 WL 2453403, at

*3 (W.D. Wash. May 14, 2019) (holding district court may refuse to file or may dismiss unsigned

and unverified petition) (citing Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990) (discussing

habeas petition deficiencies)). However, on November 5, 2020, the Court’s Order and the original

Petition were returned to the Court with the notation “RETURN TO SENDER; NOT

DELIVERABLE AS ADDRESSED; UNABLE TO FORWARD; NO LONGER HERE.”

(ECF Nos. 17, 18).

         When Futi filed his original Petition, he was confined in the South Texas ICE Processing

Center. (ECF No. 1). On November 20, 2020, Respondents filed an Advisory with the Court

regarding the status of Futi’s pending removal. (ECF No. 19). In the attached certificate of service,

Respondents identified Futi’s address as the Limestone County Detention Center. (Id.). Because it

appeared Futi’s address had changed, and despite his failure to update his address as required, on

January 4, 2021, the Court once again ordered the Clerk of Court to return the original Petition to

Futi, this time at the Limestone County Detention Center. (ECF No. 20). In that same Order, Futi

was ordered to: (1) immediately sign and verify the returned original Petition and return it to the

Clerk of Court no later than February 3, 2021; and (2) provide this Court with his current address.

(Id.).




                                                  3
       On January 25, 2021, Futi filed a notice with his current address, which at that time was

the Limestone County Detention Center. (ECF No. 22). Futi also filed an Amended Petition.

(ECF No. 24). However, the Amended Petition, like the original, was neither signed nor verified.

(Id.). Thus, Futi failed to comply with this Court’s January 4, 2021 Order. (ECF No. 20).

       On January 27, 2021, the Court ordered the Clerk of Court to return the Amended Petition

to Futi and ordered Futi to sign, verify, return it to the Clerk of Court no later than February 3,

2021. (ECF No. 25). Futi did not comply. Moreover, the Court’s January 27, 2021 Order was

returned as “RETURN TO SENDER/NOT DELIVERABLE AS ADDRESSED/UNABLE TO

FORWARD.” (ECF Nos. 27, 28). As noted above, the Court searched for Futi using the

Immigration and Custom Enforcement online locator service and discovered he is no longer

detained by ICE and is therefore no longer in the Limestone County Detention Center. See

https://locator.ice.gov/odls/#/results. However, Futi has failed to notify this Court of any change

of address as he was advised to do in this Court’s September 10, 2020 opening letter.

(ECF No. 2). The letter warned Futi that if he did not keep the Court apprised of his current address

it could result in dismissal of his case for want of prosecution. (Id.).

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, a district court may sua

sponte dismiss an action for failure to prosecute or for failure to comply with any court order.

Griggs v. S.G.E. Mgmt., LLC, 905 F.3d 835, 844 (5th Cir. 2018); Larson v. Scott, 157 F.3d 1030,

1031 (5th Cir. 1998); see FED. R. CIV. P. 41(b). “This authority [under Rule 41(b) ] flows from the

court’s inherent power to control its docket and prevent undue delays in the disposition of pending

cases.” Boudwin v. Graystone Ins. Co., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link v. Wabash,

R.R. Co., 370 U.S. 626, 629 (1962)). The orderly and expeditious disposition of cases requires that


                                                   4
if a litigant’s address changes, he or she has a duty to inform the court of the change. Salazar v.

Wallace, No. 1:13CV447, 2019 WL 1065142, at *1 (E.D. Tex. Feb. 14, 2019), report and

recommendation adopted, No. 1:13-CV-447, 2019 WL 1062567 (E.D. Tex. Mar. 6, 2019). It is

neither feasible nor required that a clerk of court take it upon himself or herself to maintain current

address on the parties to pending action. Id. Rather, it is the responsibility of the parties—pro se

or otherwise—to inform the court of changes of address given that communications between a

court and litigants is principally conducted by mail. Id. Moreover, parties to an action are obligated

to make timely status inquiries and in so doing, would per force provide address changes as those

would be reflected in any written inquiry. Id.

       By failing to comply with the Court’s January 27, 2021 Order and failing to provide this

Court with his current address as required by the Court’s letter and case law interpreting Rule

41(b), Futi has prevented this Court from communicating with him and moving this case towards

resolution. He has, therefore, failed to diligently prosecute this case as required. Accordingly,

based on his failure to comply with the January 27, 2021 Order and his failure to provide the Court

with a current address, this case is subject to dismissal for want of prosecution pursuant to Rule

41(b). See FED. R. CIV. P. 41(b).

                                            CONCLUSION

       Futi is no longer detained by ICE, rendering his section 2241 Petition moot and subject to

dismissal. Additionally, Futi has failed to notify the Court of his change of address and failed to

respond to this Court’s Order requiring that he sign and return his Amended Petition, subjecting

his case to dismissal for want of prosecution.




                                                  5
       IT IS THEREFORE ORDERED that Petitioner Fernando Joao Futi’s 28 U.S.C. § 2241

Amended Petition for Writ of Habeas Corpus (ECF No. 24) is DISMISSED WITHOUT

PREJUDICE AS MOOT.

       IT IS FURTHER ORDERED that Petitioner Fernando Joao Futi’s 28 U.S.C. § 2241

Amended Petition for Writ of Habeas Corpus (ECF No. 24) is DISMISSED WITHOUT

PREJUDICE for want of prosecution pursuant to FED. R. CIV. P. 41(b).

       IT IS FINALLY ORDERED that Respondents’ Response and Motion for Summary

Judgment (ECF No. 15) is DISMISSED WITHOUT PREJUDICE AS MOOT.



                        26 2021.
       SIGNED February ____,



                                         _______________________________
                                         Orlando L. Garcia
                                         Chief United States District Judge




                                             6
